Citation Nr: 1541574	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pains, to include gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for an independent disability manifested by heart palpitations, to include as due to an undiagnosed illness experienced as a result of service in Southwest Asia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to June 1996, to include service in the Southwest Asia Theater of operations during the Persian Gulf War. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has been before the Board on several occasions (November 2012, August 2013, and August 2014), and was remanded for evidentiary development which has been completed.  There are no additional actions required pursuant to the Board's previous directives, and the case is ripe for appellate review.  


FINDINGS OF FACT

1.  The Veteran's GERD, which is manifested by chest pain of fluctuating severity, at least as likely as not was first present during active military service.  

2.  The Veteran's heart palpitation symptoms are consistent with service-connected anxiety; the medical evidence of record does not indicate that an independent disability manifested by heart palpitations, outside of service-connected anxiety, is currently experienced.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for an independent disability manifested by heart palpitations, to include as due to an undiagnosed illness experienced as a result of service in Southwest Asia, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

It is pertinent to note that the Veteran is represented by the Texas Veterans Commission and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which, when taken together, fully addressed the Veteran's allegations and symptoms, and they are adequate for rating purposes. As such, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

Legal Criteria-Service Connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  GERD is not among those disorders deemed "chronic" for regulatory purposes, and thus, in order for service connection to be established, a nexus to service must be shown.  Should heart palpitations be attributable to cardiovascular disease, such a disorder would be deemed "chronic" for regulatory purposes; however, as noted in fuller detail below, the Veteran's palpitations are attributable to an already service-connected disability.  

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  As a Persian Gulf Veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A "qualifying chronic disability" includes: undiagnosed illness and or medically unexplained chronic multisymptom illnesses such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Analysis-Disability manifested by Chest Pain

The Veteran contends that he experiences a chronic disability manifested by chest pains, and that this disorder is either an identifiable diagnostic entity causally related to service or, alternatively, is attributable to an undiagnosed illness caused by in-service duty in the Southwest Asia Theater of Operations.  

There are numerous reports of chest complaints dating to the Veteran's active service, and he has been variously diagnosed with several pathologies.  

In January 2015, the Veteran, pursuant to a Board remand, was sent for a new VA examination to determine the nature and etiology of his chest condition.  In the narrative report of examination, it was noted that "he Veteran has been evaluated numerous times since 1990 for complaints of chest pain and/or palpitations.  The resulting diagnoses include costochondritis, cocaine abuse, acute gastritis, thoracic pain of questionable etiology, chest wall pain with no evidence of heart/lung disease, and chest wall pain vs. pleuritic chest pain."  It is noted that the complaints of pain began in February 1990 during an in-service period, and that cardiac etiology had not been found to be attributable to the complaints.  Of note, the Veteran has provided evidence, dated in November 2010, which indicated an assessment of coronary artery disease (CAD).  Thus, the result of the VA assessment does not appear to be based on a review of the entire claims file.  Nonetheless, the examiner did state that while in earlier examinations in December 2010 and March 2013, the Veteran began experiencing chest pain and palpitations beginning in 1990 or 1991.  This was corroborated by a review of service treatment records which documented complaints of pain and palpitations dating to 1990.  The examiner stated that while these symptoms were noted in service, they were not "the result of a specific incident that occurred in service."  Further, it was concluded that the chest pain was attributable to a known diagnostic entity and did not meet the standard for an undiagnosed illness resultant from Southwest Asia service.  

In an addendum opinion of July 2015, the same examiner reviewed additional VA records and, presumably, the private records dating to 2010.  An added diagnosis of GERD was made at this time based on a review of clinical history.  The clinician then noted that a diagnosed disorder was, indeed, related to an incident of service.  Specifically, the examiner noted that the Veteran reported experiencing chest pain for decades during his December 2010 VA examination in an on-and-off fashion.  GERD-related pain, it was noted, "may mimic angina pectoris, can resolve spontaneously, and may be exacerbated by emotional stress state."  Not only does this opinion specifically link GERD, a diagnosis achieved via "standard medical definitions and practice" to military service (that is, the complaints of waxing and waning pain dating from 1990 indicate a symptom pattern consistent with GERD being present in active service), it also noted that exacerbated emotional states can aggravate GERD to a point of greater severity.  The Veteran is service-connected for anxiety disorder, and in noting the specific impact of a heightened emotional state, it also appears as if the examiner was concluding that such a service-connected disorder can aggravate GERD on a secondary basis.  

At any rate, this opinion is very helpful in clarifying the January 2015 physical assessment which was lacking a thorough review of the evidence of record (and which the conclusion was problematic given that any onset in service, regardless of ties to any specific incident of service, would still substantiate the claim for service connection).  The addendum opinion is well-rationalized in noting how GERD is consistent with symptoms demonstrated in service and beyond, and it is also helpful in showing a potential secondary relationship between service-connected anxiety disorder and GERD.  It is highly probative with respect to the resolution of the appeal, and is, essentially, uncontroverted by other medical evidence of record (which, by and large, fail to address the presence of GERD and its likely relationship to service).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Given the above, there is evidence of symptoms of a current disorder productive of chest pain in the form of GERD.  A competent medical opinion has been issued which notes that in-service complaints of chest pain, dating to 1990, were likely the earliest manifestations of the current disability.  As this is the case, the requirements for service connection have been met and the claim will be granted.  

Heart Palpitations

The Veteran contends that he experiences heart palpitations and that these fluctuations in the rhythm of his heart equate to a disability that is causally related to service.  

Dorland's medical dictionary defines "palpitation" as "a subjective sensation of an unduly rapid or irregular heartbeat."  See Dorland's Illustrated Medical Dictionary 1353 (30th ed. 2006).  The subjective nature of it means that, as a lay person, the Veteran is competent to report on its existence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As noted in the decision above, VA examiners have noted that the Veteran has complained of chest discomfort of varying degrees for many years.  There is no dispute of fact as to if heart palpitations are currently experienced, given the Veteran's competent reports of experiencing them; however, it is not readily apparent that palpitations, as opposed to pain associated with the now-service-connected GERD, has been consistently present since service.  

Regardless, the Board notes that in order for service connection to be granted, there must first be a disability present for which service connection can be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Symptoms, without underlying disability (such as pain existing in and of itself), cannot meet the regulatory requirement for the existence of a current disability and are not, in and of themselves, capable of service connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). The issue in this case is whether palpitations of the heart, which are fluctuations in the heartbeat noted by an individual, are representative of a current disability that is capable of service connection and if so, if such a disorder is causally related to service.  

To this extent, it is noted that the Veteran's heart palpitations have been linked, as symptoms, to an underlying disability.  This was in response to the Board's most recent remand directive, dated in August 2014, in which it was asked as to if palpitations of the heart were at least as likely as not caused by an undiagnosed illness attributable to Persian Gulf service or, alternatively, were attributable to a diagnosis that had causal origins in service.  In asking such a question, it was noted that palpitations represented symptoms that have been, potentially, present since service to some degree.  

While the initial response, offered in the January 2015 examination, did not specifically address the Board's question with respect to this issue, a July 2015 addendum report was more concrete in its answer.  Indeed, in this report, which was based on a thorough review of the evidence of record, it was noted that the Veteran's anxiety disorder was service-connected.  The examiner expressly noted that palpitations, as symptoms, were part and parcel of a "diagnosed disorder related to service."  The examiner noted the concerns of the Veteran experiencing "fast heart" during periods when he also questioned experiencing anxiety symptoms, and that this was noted in a report to a VA examiner in 2010.  The examiner did not believe that the palpitations were consistent with an undiagnosed illness, nor did he believe that palpitations were consistent with the chest-related complaints which have existed since 1990 (which, as noted in the decision above, have been determined to at least as likely as not be related to GERD of fluctuating severity).  The examiner did, however, state that heart palpitations, given contemporaneous complaints of anxiety, were "consistent with a diagnosis of anxiety disorder that is service-connected."  That is, based on the presence of the palpitation symptoms while feeling anxious, the symptoms were likely to be part and parcel of the already service-connected anxiety disorder.  

This opinion contains a rationale and fully addresses the question posed by the Board.  See Nieves-Rodriguez at 295.  Indeed, given the nature of palpitations as symptoms, it is noted that while the Veteran is competent to report complaints of such heart beat fluctuations, he is not competent to attribute symptoms to an underlying disorder (an opinion which requires advanced medical knowledge and is "complex" in nature).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau at 492.  The only competent opinion of record which directly addresses the palpitations as being part and parcel of a disability picture does link the symptoms to a service-connected condition.  Thus, the Board can conclude that palpitations are symptoms which are fully considered in a service-connected disability already, and there is no additional, independent disability manifesting as heart palpitations that is capable of service connection.  Given the lack of such a current disability, and given that the Board cannot grant service connection for anxiety (as such an action has already occurred), it must be concluded that, as regards the existence of an independent disability manifesting via heart palpitations, there is not a current disability present for which service connection can be granted.  Accordingly, the claim must be denied.  

If the Veteran feels that his heart palpitations are not adequately considered in the rating assigned for his service-connected anxiety, he should consider the filing of an increase in rating claim for that disability.  The RO should take all appropriate action should such a claim be received.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a disability manifested by chest pains, is granted.  

Entitlement to service connection for an independent disability manifested by heart palpitations, to include as due to an undiagnosed illness experienced as a result of service in Southwest Asia, is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


